ABCO ENERGY, INC. 2100 N. WILMONT, SUITE 211 TUCSON, AZ85712 November 4, 2015 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention:Jay Ingram Edward Kelly RE: ABCO Energy, Inc. Registration Statement on Form S-1 File No:333-207419 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Act”), ABCO Energy, Inc., (the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 4:00p.m., Eastern Standard Time, on Friday, November 6, 2015, or as soon thereafter as possible.The Company acknowledges that (1) should the Commission, or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (2) the action of the Commission or the staff, acting pursuant to delegate authority, in declaring the filing effective, does no relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (3) the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federalsecurities laws of the United States. ABCO ENERGY, INC. By: /s/ Charles O’ Dowd Name: Charles O’Dowd Title:President and CEO
